Fourth Court of Appeals
                                             San Antonio, Texas

                                                    JUDGMENT
                                                 No. 04-12-00238-CR

                                               Kimberly Clark SAENZ,
                                                     Appellant

                                                             v.

                                                The STATE of Texas,
                                                      Appellee

                       From the 217th Judicial District Court, Angelina County, Texas
                                         Trial Court No. CR28665
                              The Honorable Barry R. Bryan, Judge Presiding

      BEFORE CHIEF JUSTICE STONE, 1 JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

           SIGNED August 26, 2015.


                                                              _____________________________
                                                              Patricia O. Alvarez, Justice




1
    Chief Justice Catherine M. Stone, retired, not participating.